Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 28, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  147516 & (72)(73)                                                                                         Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  DEPARTMENT OF COMMUNITY HEALTH,                                                                                      Justices
          Petitioner-Appellee,
  v                                                                  SC: 147516
                                                                     COA: 315966
                                                                     Board of Medicine: 2006-000252
  WANDA VELEZ-RUIZ, M.D.,
          Respondent-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 31, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The motion for immediate
  consideration is GRANTED, but the motion to strike is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 28, 2013
         s1021
                                                                                Clerk